Citation Nr: 0902541	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  04-02 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran served on active duty from April 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina which continued the 
previously assigned 10 percent rating for degenerative disc 
disease of the lumbosacral spine.  Thereafter, the veteran 
perfected an appeal as to the evaluation assigned for his 
service-connected lumbar spine disability.

In a May 2003 rating decision, the RO continued the 
previously assigned 10 percent rating for degenerative joint 
disease of the lumbosacral spine, indicating that the 
evaluation included the residuals of pain in the veteran's 
legs.

In an October 2003 rating decision, the RO assigned a 20 
percent rating for degenerative joint disease of the lumbar 
spine with residuals, effective from January 24, 2003 (the 
date of the veteran's increased rating claim).  The veteran 
is presumed to be seeking the maximum benefit allowed by law 
and regulation.  See AB v. Brown, 6 Vet. App. 35, (1993).  In 
addition, the RO granted entitlement to service connection 
and assigned a separate 10 percent rating for left leg 
numbness associated with the veteran's service-connected 
lumbar spine disability, effective February 25, 2003.  

In July 2006 and November 2006, the veteran's claim for an 
increased evaluation for his lumbar spine disability was 
remanded to the RO via the Appeals Management Center (AMC) 
for additional development.  

Thereafter, in a July 2007 rating decision, the RO granted 
entitlement to service connection and assigned a 20 percent 
rating for left leg sciatic nerve radiculopathy associated 
with the veteran's service-connected lumbar spine disability 
(incorporating the prior rating assigned for left leg 
numbness), effective March 3, 2005.   

In May 2008, this claim was remanded to the RO via the 
Appeals Management Center (AMC) for additional development.  
Thereafter, the AMC/RO continued the denial of a rating in 
excess of 20 percent for the veteran's service-connected 
lumbar spine disability (as reflected in the September 2008 
supplemental SOC (SSOC)), and returned the case to the Board 
for further appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected degenerative disc disease 
of the lumbar spine is manifested by chronic back pain which 
radiates to his left leg, tenderness, stiffness, limitation 
of motion, and degenerative disc disease, which equates to 
moderate intervertebral disc syndrome with recurring attacks.  

3.  The veteran's service-connected lumbar spine disability 
is not manifested by incapacitating episodes that require bed 
rest prescribed by a physician and treatment by a physician.

4.  The veteran's service-connected lumbar spine disability 
is manifested by orthopedic manifestations consisting of 
limitation of motion that does not equate to forward flexion 
of the thoracolumbar spine 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.




CONCLUSION OF LAW

The schedular criteria for a rating of in excess of 20 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293 (2002 & 2003); 38 C.F.R. § 4.71a, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5242, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran filed his claim for an increased 
evaluation for his lumbar spine disability in January 2003.  
He was notified of the provisions of the VCAA by the RO and 
AMC in correspondence dated in January 2003, March 2003, 
December 2004, August 2006, December 2006, and June 2008.  
These letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in September 2008.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in August 
2006.  The Court also outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), additional notice requirements pursuant 
to 38 U.S.C.A. section 5103(a) for increased-compensation 
claims.  An additional notice as to this matter was provided 
in June 2008.

The veteran has been made aware of the information and 
evidence necessary to substantiate his increased rating claim 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of this 
appeal.  His service treatment records, service personnel 
records, and all relevant VA and private treatment records 
pertaining to his claim have been obtained and associated 
with his claims file.  The veteran has also been provided 
with multiple VA medical examinations to assess the current 
state of his service-connected lumbar spine disability.  

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The veteran has been assigned a 20 percent rating for 
degenerative disc disease of the lumbar spine under 
Diagnostic Codes 5292-5293, effective January 24, 2003.  
There are multiple Diagnostic Codes that must be considered 
as this claim spans the years during which Schedule was 
revised for spine disorders.  

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
23, 2002).

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate DC. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (2008) (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine 
whichever method results in a higher evaluation for that 
segment. 
38 C.F.R. § 4.71a (2008) (effective September 26, 2003).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (2008) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2008) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

Factual Background

In May 2002 VA emergency room note, the veteran complained of 
low back pain, but no sciatica-like pain.  Mild paravertebral 
lumbar muscle tenderness was observed.  His gait was noted to 
be within normal limits.  The examiner listed an impression 
of degenerative joint disease of the lumbar spine.  X-ray 
films revealed spondylosis of the lumbosacral spine and Grade 
I spondylolisthesis of the vertebra of L5 on the vertebra of 
S1.  

In his January 2003 claim, the veteran indicated that he 
suffered from continuous pain, limited of motion, and 
weakness of the lower back.
During a February 2003 VA spine examination report, the 
veteran complained of constant back pain which radiated down 
the back of both legs, the left greater than the right.  He 
complained of right leg numbness; reported that he has been 
retired for the past 8 years; and, indicated that he used a 
back brace and cane intermittently.  It was noted that flare-
ups of back pain made activities of daily living more 
difficult.  Physical examination findings were noted as no 
tenderness paravertebrally or over the sacroiliac area, 
bilaterally, but there was bilateral sciatic notch 
tenderness.  Heel-toe walk, and motor and sensory examination 
was grossly normal.  Light touch sensation was slightly less 
appreciated over the left leg compared to the right leg.  
Range of motion findings of the lumbar spine were listed as 
ability to bend forward to 70 degrees with mild type pain and 
to 90 degrees with more severe pain as well as ability to 
bend laterally to 10 degrees bilaterally with some 
discomfort.  The examiner assessed degenerative disc disease 
of the lumbosacral spine with residuals.   

In a March 2003 statement, the veteran indicated that he 
cannot sit, stand, or walk for long periods of time.  He also 
complained of pain in lower back that radiates to his left 
hip and down his left leg as well as numbness and tingling in 
the left leg. 

In an April 2003 private treatment note from Medstat Centre, 
the veteran complained of low back pain running to his hip 
and left leg.  An April 2003 MRI report from Wayne Memorial 
Hospital listed an impression of Grade I spondylolisthesis 
with broad based disc bulging and mild bilateral neural 
foraminal narrowing, moderate central canal narrowing at the 
L5 level largely due to bulkly facet arthropathy and/or 
spondylolysis, and mild central stenosis of L4-5 with broad-
based disc bulging and facet arthropathy. 

In an April 2003 private treatment note from C.M., M.D., the 
veteran complained of lower back pain which radiated into the 
left hip down the left leg to the heel.  The physician listed 
an impression of chronic spondylolisthesis at L5-S1 and lower 
back pain with recent exacerbation related to motor vehicular 
accident.  Physical examination findings were noted as no 
scoliosis or significant spasms, no palpable tenderness, and 
range of motion of the lumbar spine restricted primarily with 
complaints of back pain.  Motor examination findings were 
noted as 5/5 and symmetrical in lower extremities.  Sensory 
examination findings were noted as decreased sensation in a 
circumferential fashion on the left side to the knee, intact 
joint position and vibratory sensation, intact and 
symmetrical light touch, intact bilateral pinprick sensation, 
lower extremity reflexes 2+ and symmetrical, and multi 
dermatones with no definite weakness.

In an April 2003 private follow-up treatment note from C.M., 
M.D., the veteran complained of chronic back pain which had 
worsened recently since a motor vehicular accident as well as 
numbness and pain radiating to his lower extremities.  Recent 
x-rays and an MRI scan were noted the show some evidence of 
progressive stenosis at L4-L5 and L5-S1 on the basis of the 
degenerative changes in his back but showed no significant 
worsening of the previous grade I spondylolisthesis of L4 on 
L5 with disc space collapse.  Physical examination findings 
were noted as symmetrical extremities, generally hypoactive 
reflexes in the lower extremities, no focal weakness, and 
decreased sensation in circumferential fashion involving 
multiple dermatomes in the lower extremities.  The physician 
listed an impression of lytic spondylolisthesis at L5-S1, 
stable with resultant stenosis and progressive stenosis at 
L4-L5 on the basis of degenerative spondylosis.  The 
physician recommended decompressive laminectomy, posterior 
spinal instrumentation, and fusion from L4 to the sacrum.  

An assessment of spinal stenosis was listed in a June 2003 VA 
treatment record.  In a December 2004 VA treatment note, the 
veteran complained of chronic low back pain but denied lower 
extremity parathesis, weakness, and bowel or bladder 
dysfunction.  A December 2004 X-ray report listed an 
impression of Grade I spondylolisthesis at L5 with 
degenerative joint disease.  Additional VA treatment notes 
dated in January 2005 show complaints of low back pain and 
findings of Grade I spondylolisthesis at L5 with degenerative 
joint disease.

In a March 2005 VA spine examination report, the veteran 
complained of lower back pain that radiated down to the 
bilateral buttocks and down the left leg and left foot.  He 
reported some stiffness in the morning but no weakness.  He 
had flare-ups of his lower back pain with prolonged standing 
and walking for more than 15 minutes and that bending and 
lifting also aggravated the pain.  The examiner noted that 
resting eased the pain and that the veteran had additional 
functional impairment during flare-ups.  The examiner noted 
that the veteran used a back brace, had retired in 1980, and 
had not had any surgery for the lower back.  The veteran 
reported that he was able to perform daily activities, walk 
around for 15 minutes without difficulty, was able to wash 
dishes, and occasionally took care of his yard.  He avoided 
bending and lifting because of his back condition.  

On physical examination, the veteran was described as well 
developed.  He walked slowly with no limp, did not use a 
walking cane, had a lumbar brace in place, and was able to 
take off shoes, socks, and brace for examination.  Range of 
motion findings of the lumbosacral spine were listed as 
forward flexion to 75 degrees (cannot flex further due to 
pain); backward extension to 15 degrees (cannot extend 
further due to pain and some muscle spasm); right lateral 
flexion to 30 degrees (cannot flex further due to pain); left 
lateral flexion to 20 degrees (cannot flex further due to 
pain); and right rotation and left lateral rotation to 35 
degrees with no pain.  Examination of the lower back revealed 
tenderness at the L4-L5 level paraspinal area, some muscle 
spasm with backward extension to 15 degrees, no muscle 
atrophy, and lower back pain on motion.  The examiner noted 
the following additional losses of motion due to pain and 
some muscle spasm: forward flexion - 20 degrees, backward 
extension - 20 degrees, left lateral flexion - 20 degrees, 
and right lateral flexion - 10 degrees.  Repetitive use 
showed no additional loss of motion, fatigue, incoordination, 
or lack of endurance.  Neurological examination findings 
showed positive Lasegue's sign for the left leg indicating 
lumbar radiculopathy.  Examination of the lumbosacral spine 
showed no kyphosis, no scoliosis, no fixed deformity, and 
normal musculature of the back with no atrophy.  The examiner 
noted that there had been no episodes of incapacitation in 
the last twelve months.  X-rays were noted to show 
spondylolisthesis.  The examiner diagnosed degenerative disc 
disease of the lumbar spine, spondylolisthesis of L5 on S1 by 
X-ray with residual pain and limitation of motion, and 
sensory lumbar radiculopathy of the left lower extremity. 

During a March 2005 VA neurological disorders examination, 
the examiner noted that the veteran could walk on his toes 
and heels, could jog slowly, had normal Romberg, could bend 
more than 90 degrees to put his head on a table, had normal 
strength in his lower extremities, had symmetric and active 
reflexes, and exhibited an absent Babinski's sign.  Traced 
figures were interpreted slowly in the feet and joint sense 
was poor in the toes but the response to vibration was 
unusual in that the veteran felt no vibration over his legs 
or lower torso until approximately the mid thorax.  The 
examiner noted that these problems were from arthralgia and 
that the veteran's vibratory loss was so unusual as to be 
classified as psychogenic. 

In a January 2007 VA spine examination report, the examiner 
indicated that he had reviewed the veteran's claims file and 
noted that the veteran was presently retired.  The veteran 
complained of almost constant pain in his back and in his 
left leg and that his left leg gave way on him.  The examiner 
noted that the veteran has some weakness in left leg in that 
he could stand on his toes and on his heels but not as well 
on the left side.  Additional physical examination findings 
were noted as mild dorsiflexion weakness on the left leg, 
negative straight leg raising on the left, walked with cane, 
right knee and ankle jerk 2+ and left knee and ankle jerk 1+, 
and no significant atrophy in the left lower extremity.  
Physical examination findings discussed in the January 2007 
VA spine examination report did not list detailed range of 
motion findings and only indicated that the veteran's back 
motion, especially forward, was somewhat limited with a back 
brace in place.  The examiner diagnosed lumbosacral 
degenerative disk disease, noting that this disease of the 
back produces moderate disability due mainly to pain.  He 
further diagnosed lumbar radiculopathy of the left leg with 
mainly sciatic nerve involvement.

In a February 2007 VA physical medicine rehab consultation 
note, the examiner noted that a February 2007 MRI of the 
lumbosacral spine revealed Grade I anterior spondylolisthesis 
of L5 on S1 as well as spondylolysis causing high lateral 
canal stenosis at this level.  It was further noted that 
formation of a right sub ligamentous facet joint synovial 
cyst, calcification of ligamentum, mild spondylosis of the 
lumbar spine, and foraminal narrowing were seen.  Physical 
examination findings were noted as unable to heel or toe 
walk, unable to do tandem gait, negative straight leg 
raising, 4/5 motor strength in left lower extremity, 4+/5 
motor strength in right lower extremity, and decreased light 
touch sensation at L5 and S1 regions on left.  The examiner 
assessed chronic low back pain.  A February 2007 VA X-ray 
report revealed moderate disc space narrowing, vertebral body 
spurs at L5-S1, mild disc space narrowing with vertebral body 
spurs at L4-5, large vertebral body spurs scattered 
throughout the lumbar spine, degenerative changes at facet 
joints, and grade one spondylolisthesis at L5-S1.

In a May 2007 VA physical therapy consultation note, the 
examiner noted a history of stenosis and left leg weakness.  
Range of motion findings of the lumbar spine were listed as 
flexion within full limits flexion but painful; extension 20 
percent or less, and side bending and rotation poor with 20 
percent or less with pain on right side bending.  The veteran 
was noted to exhibit left leg weakness, positive straight leg 
raising, and slump left.  The examiner noted that the veteran 
presented with disc lesion pain, radiculopathy and left leg 
weakness possibly from pressure on motor nerves of lumbar 
spine, significant tightness of the left hip with external 
rotation, quad tightness, ham restrictions, and may have 
nerve damage at this point.  

A June 2007 VA treatment record detailed that the veteran had 
been discharged from physical therapy for his back pain.  A 
July 2007 VA emergency room note revealed complaints of back 
and left leg pain.  The examiner noted that there was no calf 
tenderness, pedal edema, or apparent sensory or motor deficit 
and assessed lumbar radiculopathy, spinal stenosis, and 
ongoing pain.  In an August 2007 neurosurgery consultation 
report, the veteran complained of chronic low back pain, pain 
down the entire left leg, weakness in the left leg, numbness 
and tingling in the left heel, and pain with coming from a 
sitting to a standing position.  Physical examination 
findings were noted as ambulating with cane, can stand on 
heels and toes, symmetrical reflexes, range of motion 
decreased to trunk, straight leg raising with complaints of 
muscle tightness to the calves, 5/5 strength with no focal 
weakness, and sensation decreased to the right great toe as 
well as to the left lateral calf.  The examiner assessed 
chronic low back pain, degenerative disc disease, 
spondylosis, and knee pain.  A January 2008 VA treatment note 
showed complaints of low back and left leg pain.  The veteran 
also complained of occasional left foot numbness and burning 
sensation in his feet.  The examiner noted that there was no 
tenderness, swelling, or warmth over the lumbar region and 
assessed low back pain and arthralgia.  A January 2008 VA X-
ray report listed an impression of Grade I L5-S1 
spondylolisthesis.  

In a September 2008 VA spine examination report, the veteran 
complained of a long history of constant low back pain which 
radiates to the back of either calf, increased by bending, 
stooping, or twisting.  The veteran indicated that he had 
trouble lying down and sleeping at night, frequently had to 
get up and sleep in a recliner, and that his legs gave way 
and that he had fallen.  He had been retired since 1970 and 
was able to perform the activities of daily living.  He had 
not had any incapacitating episodes in the prior 12 months 
requiring bed rest and treatment by a physician.  The veteran 
indicated that he had numbness and paresthesias in both legs 
and had fallen but had no left leg weakness or unsteadiness.  
Sensation in the S1 area was noted to be normal.  The veteran 
further complained of stiffness, leg weakness, back spasms, 
back pain, and increase pain with motion.  He indicated that 
he was limited to walking about 50 feet.  Objective 
abnormalities of the thoracic sacrospinalis were noted as no 
spasm, no atrophy, no guarding, pain with motion, tenderness, 
no weakness, and no abnormal gait or spinal contour.  The 
veteran was noted to have normal posture, no abnormal spinal 
curvatures, no muscle atrophy, no thoracolumbar spine 
ankylosis, and symmetrically decreased muscle tone in both 
lower extremities.  A detailed motor examination revealed 5/5 
hip flexion bilaterally, 4/5 hip extension bilaterally, 4/5 
knee extension bilaterally, 4/5 ankle dorsiflexion 
bilaterally, 4/5 ankle plantar flexion bilaterally, and 5/5 
great toe extension bilaterally.

Normal sensory findings were noted on the left and right for 
pain, light touch, position sense, and abnormal sensation.  
Vibration findings were noted to be impaired.  However, the 
examiner detailed that a nonphysiologic pattern of 
decreased/absent perception of vibration was noted in both 
lower extremities and also observed several years ago.  The 
veteran was noted to have normal knee, ankle, and plantar 
reflexes.  Range of motion findings of the thoracolumbar 
spine were listed as forward flexion to 55 degrees (with pain 
beginning from 30 - 55 degrees); backward extension to 0 
degrees (with pain beginning at 0 degrees); right and left 
lateral flexion to 10 degrees (with pain beginning at 0 
degrees); right rotation and left lateral rotation to 30 
degrees (with pain beginning at 10 degrees).  It was noted 
that the veteran had no additional loss of motion on 
repetitive use.  The veteran was noted to have a negative 
Lasegue's sign and not vertebral fracture.  X-rays revealed 
Grade I L5-S1 spondylolisthesis and lumbar spondylosis.  The 
examiner diagnosed degenerative disc disease and degenerative 
joint disease of lumbosacral spine with L5-S1 
spondylolisthesis and sciatica. 

Analysis

Evidence of record, including VA and private treatment 
records as well as multiple VA examination reports, confirm 
that the veteran suffers from chronic low back pain that 
radiates down his legs, spondylosis of the lumbar spine, 
Grade I spondylolisthesis of L5-S1, limitation of motion, 
degenerative disc disease of the lumbar spine, decreased 
sensation of the left lower extremity, foraminal narrowing, 
progressive stenosis, lumbar radiculopathy of the left leg, 
paravertebral tenderness, and occasional muscle spasms.  In a 
January 2007 VA spine examination report, the examiner 
diagnosed lumbosacral degenerative disk disease productive of 
moderate disability due mainly to pain.  Consequently, the 
Board finds that the veteran's lumbar spine symptoms continue 
to more nearly approximate moderate intervertebral disc 
syndrome with recurring attacks.  However, evidence of record 
does not show that his symptoms equate to severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  Objective medical findings reflect that 
the veteran has no muscle atrophy or absent ankle jerk, has 
normal reflexes, nearly full muscle strength, and only 
exhibited decreased light touch and vibratory sensation in 
his left lower extremity.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293 (2002).  

In addition, the veteran's lumbar range of motion results 
documented in the evidence of record collectively reveal no 
more than moderate overall limitation of lumbar spine motion.  
In the February 2003 VA spine examination report, range of 
motion findings of the lumbar spine were listed as ability to 
bend forward to 70 degrees with mild type pain and to 90 
degrees with more severe pain as well as ability to bend 
laterally to 10 degrees bilaterally with some discomfort.   
In the March 2005 VA spine examination report, range of 
motion findings of the lumbosacral spine were listed as 
forward flexion to 75 degrees; backward extension to 15 
degrees; right lateral flexion to 30 degrees; left lateral 
flexion to 20 degrees; and right rotation and left lateral 
rotation to 35 degrees.  In a May 2007 VA physical therapy 
consultation note, range of motion findings of the lumbar 
spine were listed as flexion within full limits flexion; 
extension 20 percent or less; and side bending and rotation 
poor with 20 percent or less with pain on right side bending.  
In the September 2008 VA spine examination report, range of 
motion findings of the thoracolumbar spine were listed as 
forward flexion to 55 degrees; backward extension to 0 
degrees; right and left lateral flexion to 10 degrees; right 
rotation and left lateral rotation to 30 degrees.  Under 
Diagnostic Code 5292, these findings warrant the currently 
assigned 20 percent disability evaluation.  As such, the 
assignment of a maximum 40 percent rating for severe 
limitation of motion is not warranted.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5292 (2002).

Accordingly, the Board finds that the veteran's lumbar spine 
disability residuals do not warrant a rating in excess of 20 
percent under Diagnostic Codes 5292 and 5293.  See 38 C.F.R. 
§ 4.7 (2008).  The Board has reviewed the rating criteria in 
effect prior to September 23, 2002, and finds that there is 
no basis upon which to award the veteran a rating in excess 
of 20 percent.  Other Diagnostic Codes for the lumbar spine, 
which might provide for a higher disability rating, are not 
applicable.  It is not contended nor shown that the veteran's 
service-connected lumbar spine disability includes symptoms 
of severe lumbosacral strain, ankylosis, or fracture of the 
spinal vertebra.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5286, 5295 (2002).

The Board has reviewed the rating criteria in effect from 
September 23, 2002, and finds that there is no basis upon 
which to award the veteran a rating in excess of 20 percent.  
In this case, none of the evidence of record reflects that 
the veteran has had an incapacitating episode due to his 
lumbar disability that required bed rest prescribed by a 
physician and treatment by a physician.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).  Consequently, rating 
upon the basis of incapacitating episodes is not appropriate.

In terms of orthopedic manifestations, limitation of motion 
of the lumbar spine is rated under Diagnostic Code 5292.  As 
discussed above, the veteran's lumbar range of motion results 
are indicative of moderate limitation of motion of the lumbar 
spine.  Under Diagnostic Code 5292, this warrants the already 
assigned 20 percent disability evaluation.  The Board notes 
that veteran's neurological manifestations associated with 
his lumbar spine disability have been separately evaluated as 
left leg numbness and radiculopathy under Diagnostic Code 
8520 and 8521.  Those assigned ratings are not currently on 
appeal before the Board.

The General Rating Formula essentially removes the 
subjectivity in determining the severity of any loss of 
motion, and under the revised criteria, these findings 
continue to support no more than a 20 percent evaluation for 
orthopedic symptoms, as there is no evidence that the veteran 
suffers from forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  The General Rating Formula also directs 
that neurological manifestations of should be rated 
separately from orthopedic manifestations.  As discussed 
above, the veteran's left leg residuals have been separately 
evaluated under Diagnostic Code 8520 and 8521 and are not 
currently on appeal before the Board.  Therefore, a rating in 
excess of 20 percent is not warranted under the current 
rating criteria in effect since September 26, 2003.  

Further, the Board finds that a higher rating is not 
warranted under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Objective medical 
findings do not reflect that the veteran has had an 
incapacitating episode due to his lumbar disability that 
required bed rest prescribed by a physician and treatment by 
a physician.

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence 
reflects that the currently assigned 20 percent rating 
properly compensates him for the extent of functional loss 
resulting from any such symptoms.  In this regard, the Board 
that the February 2003 VA examination report detailed 
findings of flare-ups of back pain that make activities of 
daily living more difficult.  However, in VA examination 
reports dated in March 2005 and September 2008, the examiner 
indicated that repetitive use did not show any additional 
loss of motion, fatigue, incoordination, or lack of 
endurance.  Although it was noted in the record that the 
veteran exhibited pain on lumbar spine motion, had additional 
loss of motion due to pain, and additional functional 
impairment during flare-ups, these findings have already been 
taken into consideration in the assignment of the current 20 
percent rating.
The Board acknowledges the veteran and his representative's 
contentions that his service-connected lumbar spine is more 
severely disabling during this time period.  However, the 
veteran is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the veteran's claim for 
entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine must be denied.  
The Board has considered staged ratings, under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the veteran's service-connected lumbar spine disability that 
would take the veteran's case outside the norm so as to 
warrant the assignment of any extraschedular rating.  In 
addition, the Board notes that the competent medical evidence 
of record indicates that the veteran has been retired from 
active as well as part time employment for many years.  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


